ORDER

PER CURIAM.
Lloyd Grass (“Movant”) appeals from the motion court’s judgment denying his post-conviction motion pursuant to Rule *14229.15 without an evidentiary hearing, alleging ineffective assistance of counsel. Mov-ant was convicted of one count of escape from commitment pursuant to Section 575.195, RSMo 1994. Movant was sentenced to serve five years imprisonment. This Court affirmed Movant’s conviction. State v. Grass, 14 S.W.3d 656 (Mo.App. E.D.2000). In his sole point on appeal, Movant claims his trial counsel was ineffective for entering alternative pleas of not guilty and not guilty by reason of mental disease or defect because there was no evidence Movant suffered from a mental disease or defect at the time of the offense and Movant wanted to present an alternative defense.
We have reviewed the briefs of the parties, the legal file and transcript submitted on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).